358 F.2d 310
Edwin F. LARK, Appellant,v.UNITED STATES of America, Appellee.
No. 10387.
United States Court of Appeals Fourth Circuit.
Argued March 11, 1966.Decided March 28, 1966.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; John A. Field, Jr., Judge.
James J. Laughlin, Washington, D.C., for appellant.
W. Warren Upton, Asst. U.S. Atty.  (Milton J. Ferguson, U.S. Atty., on brief), for appellee.
Before BOREMAN, Circuit Judge, MARVIN JONES, Senior Judge,* United States Court of Claims, and BRYAN, Circuit Judge.
PER CURIAM.


1
Edwin F. Lark filed his petition for a writ of error coram nobis, seeking to set aside a judgment of criminal conviction entered against him in 1925.  He has long since served the sentence imposed upon him and has received a presidential pardon the exact nature and effect of which do not clearly appear.


2
The District Court held extended hearings at which the testimony of witnesses and documentary evidence were presented.  After careful and painstaking consideration the court below filed its Memorandum Opinion1 setting forth detailed findings of fact and denying relief.  We conclude that the findings are clearly supported by substantial evidence in the record.


3
Perceiving no error we affirm.



*
 Sitting by designation


1
 United States of America v. Lark, 251 F. Supp. 470, (S.D.W.Va.1965)